Citation Nr: 0431939	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-25 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease as secondary to the service-connected aortic stenosis 
with paroxysmal atrial fibrillation.  

2.  Entitlement to a disability rating in excess of 30 
percent for aortic stenosis with paroxysmal atrial 
fibrillation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1963 to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  

In April 2004, the veteran gave sworn testimony by way of a 
videoconference hearing to the undersigned Veterans Law 
Judge, who is the Board member making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's coronary artery disease is not the result 
of disease or injury during service, nor was it manifested to 
a degree of 10 percent or more during the first post service 
year, nor is it secondary to a service-connected disease or 
injury.  

3.  The service-connected aortic stenosis with paroxysmal 
atrial fibrillation is manifested by a left ventricular 
ejection fraction of 36 percent and mild apical, inferior, 
lateral wall hypokinesis.  


CONCLUSIONS OF LAW

1.  The veteran's coronary artery disease was not incurred in 
or aggravated by active military service, may not be presumed 
to have been incurred in service, and is not proximately due 
to or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2004).  

2.  The criteria for a 60 percent rating for the service-
connected aortic stenosis with paroxysmal atrial fibrillation 
have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 7011, 7016 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letter of June 2002 discloses that 
it complied with all the requirements as described by the 
Court.  Particularly, the wording of the VCAA notice 
adequately informed the claimant that he should provide 
"any" evidence in his possession pertaining to the claim; 
that he should give VA everything he had pertaining to the 
claim.  He was asked, "Please tell us whether there is any 
additional information or evidence that you think will 
support your claim (emphasis added)."  In July 2002, the 
veteran responded that treatment had been at VA facilities 
and he had no other evidence.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in this case, with the VCAA notice being sent in 
June 2002, the veteran's response being received in July 
2002, and the rating decision being rendered in September 
2002.  Moreover, the file reflects a continuous flow of 
information to the veteran.  The rating decision, statement 
of the case, and correspondence from the RO notified the 
veteran and his representative of the status of the evidence 
as it was developed and of the need for substantiating 
evidence from him.  Any deficits in the original notice were 
cured long before the case came to the Board and are no more 
than nonprejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  VA has examined the veteran and 
obtained a medical opinion.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  
The representative has asked for an Independent Medical 
Examination (IME); however, we have a medical opinion and 
there is no medical opinion to the contrary.  Since the 
evidence in this case does not involve medical complexity or 
controversy, an IME is not warranted.  38 U.S.C.A. §§ 5109, 
7109 (West 2002).  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  As noted above, in July 2002, the veteran wrote 
that he had no more evidence and that he was being treated by 
VA.  The VA records have been obtained.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Background  The service medical records are in evidence.  The 
veteran's heart, vascular system, blood pressure, and pulse 
were normal on examination for service in January 1963.  In 
November 1963, he was hospitalized for complaints of a 
fluttering heart and shortness of breath on exertion.  Blood 
pressure was normal, but his pulse was grossly irregular.  
The heart was not enlarged and no murmur was heard.  There 
was a parasternal lift of the right ventricular type and a 
sensation thought to be a systolic thrill.  The 
electrocardiogram (EKG) revealed right atrial fibrillation.  
Follow-up tracings had a persisting right axis and were 
interpreted as suggesting right ventricular hypertrophy with 
the possibility of biventricular hypertrophy.  The final 
diagnosis was paroxysmal atrial fibrillation.  

A March 1964 overseas physical examination showed normal 
blood pressure and varied pulse.  The heart and vascular 
system were normal.  

The right axis shift was noted on a June 1964 EKG, although 
the doctor concluded that the tracing was probably within 
normal limits.  

The veteran was hospitalized in April 1965, transferred in 
May 1965 and released in June 1965.  On admission, the heart 
had an irregular rhythm.  An EKG disclosed atrial 
fibrillation.  X-rays showed no enlargement, but suggested 
biventricular or right ventricle enlargement.  After 
medication, he had a normal sinus rhythm.  Diagnoses were 
atrial fibrillation and possible cardiac enlargement.  

On discharge examination in December 1966, blood pressure and 
pulse were within normal limits.  Previous atrial 
fibrillation was noted with no trouble since.  The doctor 
reported the heart and vascular system were normal.  
Pertinent findings were again normal on examination for 
service, in January 1967.  

In September 1967, the veteran's pulse was irregular.  There 
were irregular and varying heart sounds and probable multiple 
premature atrial contractions.  The EKG was interpreted as 
normal.  Consultation led to a diagnosis of no heart disease.  
The symptoms were ascribed to anxiety from the veteran's home 
situation.  

The veteran was again hospitalized in April and May 1969.  
Multiple EKGs revealed atrial fibrillation, and a later test 
was within normal limits.  Chest X-ray findings suggested 
enlargement of the right atrium.  Diagnoses were paroxysmal 
atrial fibrillation and questionable early rheumatic heart 
disease.  

The report of the October 1971 hospitalization shows that the 
veteran was referred for a medical board evaluation.  He had 
most recently been admitted in September 1971, for 
arrhythmia.  On admission examination, pulse was within 
normal limits and regular.  Blood pressure was within normal 
limits.  Heart rhythm was within normal limits and regular.  
There were occasional extra systoles.  There was a prominent 
S-4 gallop with no murmurs or rubs.  An EKG showed borderline 
right axis deviation and was otherwise within normal limits.  
The relevant diagnosis was paroxysmal atrial fibrillation by 
history.  

In January 1972, a physical evaluation board recommended that 
the veteran be put on a temporary retired list due to 
auricular fibrillation, paroxysmal, rated as tachycardia, 
paroxysmal.  

The service department examined the veteran in February 1975, 
to determine his status.  The assessment was that the veteran 
suffered from paroxysmal atrial fibrillation of unknown 
etiology.  In addition, he had a click-murmur syndrome and 
Type IV hyperlipidemia.  Final diagnoses were: 1. mitral 
apparatus dysfunction; 2. intermittent atrial fibrillation, 
by history, probably related to diagnosis #1; and Type IV 
hyperlipidemia, by history.  

The veteran had another examination at a Public Health 
Service hospital in March 1976.  Fundi were within normal 
limits.  There was an early systolic click at the apex.  S-4 
was heard at the apex.  The heart was otherwise within normal 
limits, without murmurs.  There was neither jugular venous 
distension nor hepatojugular reflux.  The diagnoses were 
paroxysmal atrial fibrillation and click murmur syndrome.  

A March 1977 rating decision granted service connection for 
click murmur syndrome with paroxysmal atrial fibrillation, 
rated as 30 percent disabling.  

A hospital summary shows the veteran was treated at a VA 
medical center for approximately 2 days in October 1977.  
EKG's showed no evidence of myocardial infarction.  The 
diagnosis was systolic click syndrome with paroxysmal atrial 
tachycardia.  

VA clinical notes show that an echocardiogram, in November 
1993, disclosed left ventricular hypertrophy and mild atrial 
stenosis.  

The veteran was briefly hospitalized for complaints of chest 
pain, at a VA medical center, in December 1994.  Toxicology 
screen was positive for cocaine and marijuana.  Tests ruled 
out a myocardial infarction.  An EKG on admission showed 
atrial fibrillation with T-wave inversions and ST elevations.  
He had a negative exercise treadmill EKG test.  He was 
counseled that the abuse of cocaine put him at significant 
cardiac risk.  It was noted that the veteran had a history of 
paroxysmal atrial fibrillation and that atrial fibrillation 
was most likely precipitated by cocaine ingestion.  Blood 
pressure was controlled with medication.  Diagnoses were 
chest pain, question secondary to cocaine, atrial 
fibrillation, hypertension, substance abuse and seizure 
disorder.  

On VA examination in May 1995, the veteran reported 
occasional episodes of dyspnea, hypertension, chest pain and 
palpations.  His blood pressure and pulse were normal.  His 
heart had a regular rate and rhythm.  There was a 1/6 
systolic ejection murmur with a click at the left sternal 
border.  There were no gallops or rubs.  There was 1+ pitting 
pretibial edema.  The EKG showed an atrial flutter had 
replaced the atrial fibrillation.  

On VA examination in January 1996, blood pressure and pulse 
were normal.  The eyes revealed no arteriolar narrowing or 
arteriovenous nicking.  There was a 2/6 systolic murmur.  
There were no S3 murmurs or clicks, pericardial rubs, or 
diastolic murmurs.  The extremities were without clubbing, 
cyanosis or edema.  Peripheral pulses were 2+.  There were no 
bruits.  The diagnosis was paroxysmal atrial fibrillation.  
EKG findings were interpreted as showing aortic stenosis and 
left ventricular hypertrophy.  

The file includes VA clinical records from December 2000 
through May 2002.  The December 2000 note contains diagnoses 
of coronary artery disease and hypertension.  The notes do 
not connect the coronary artery disease to the service-
connected valvular disorder, nor do they express an opinion 
as to METs (metabolic equivalents).  

The veteran was hospitalized in early December 2001.  
Diagnoses were aortic stenosis and coronary artery disease.  
He underwent an aortic valve replacement and a one-vessel 
coronary artery bypass graft.  He was briefly rehospitalized 
later that month.  

An April 2002 note shows that testing in March 2002 disclosed 
an ejection fraction of 35 to 40 percent.  A February 2002 
echocardiogram had been read as a normal ejection fraction 
but the doctor suspected it was misleading and a poor study 
rather than a real change.  

A VA examination was done in July 2002.  The doctor reviewed 
the veteran's medical history.  He noted that an ultrasound 
study in February 2002 had results consistent with left 
ventricular systolic dysfunction.  He particularly noted that 
a scan in March 2002 disclosed a left ventricular ejection 
fraction of 36 percent.  The conclusion was that the veteran 
had left ventricular functional impairment with left 
ventricular ejection fraction of 36 percent and mild apical 
inferior and lateral wall hypokinesis with normal anterior 
wall motion.  

On the July 2002 examination, heart rhythm was irregular.  
Blood pressures were consistent with a variation in stroke 
volume, which was expected during periods of atrial 
fibrillation.  The heart had a I/VI systolic ejection murmur.  
There was a metallic click consistent with a closing sound.  
The EKG revealed atribrillation, left anterior fascicular 
block and inferior infarction.  

The examiner expressed the opinion that the service-connected 
heart condition was primarily aortic stenosis and that it may 
have been present for more than 30 years.  The doctor 
explained that valvular heart disease and coronary artery 
disease were entirely different cardiac diseases of different 
etiology.  The valvular diseases affect the valvular 
apparatus at the sites of the four cardiac valves and 
coronary artery disease affects the arterial conduits, which 
nourish the heart by furnishing the pathway through which 
blood flow is directed to the heart muscle itself.  The 
valvular disease, in this case aortic stenosis, was not 
related.  The doctor went on to express the opinion that the 
service-connected disability was more appropriately termed 
aortic stenosis with systolic ejection click.  He restated 
that the aortic stenosis and the recently acquired coronary 
artery disease were not related - meaning that one did not 
cause the other.  The diagnoses were status post aortic valve 
replacement, paroxysmal atrial fibrillation, and coronary 
artery disease with inferior myocardial infarction per EKG 
report.  There was a reduced left ventricular ejection 
fraction of 36 percent per the scan of March 2002, without 
current angina with an estimated METs of 7.  

The file also contains VA clinical notes from March 2002 to 
July 2003.  These show continuing atrial fibrillation, 
without any opinion as to its relation to coronary artery 
disease, the left ventricular ejection fraction, or METs.  

In a report dated in October 2002, a VA physician informed an 
insurance company of the veteran's limitations, without 
mention of METs.  The veteran's diagnosis was congestive 
heart failure, New York Heart Association Class II, with 
chronic sternal pain status post aortic valve replacement; 
coronary artery disease status post coronary artery bypass 
graft, and class I atrial fibrillation.  In an addendum to 
the VA clinical notes, the doctor wrote that a systolic 
murmur heard in 1977 could have been due to aortic sclerosis, 
which later led to aortic stenosis and resultant cardiac 
disfunction.  

In April 2004, the veteran testified before the undersigned 
Veterans Law Judge, by way of a videoconference hearing from 
the RO.  He described his current symptoms and limitations in 
detail and expressed the opinion that his coronary artery 
disease was linked to his service-connected valvular heart 
disease.  

Service Connection for Coronary Artery Disease Secondary to 
Service-Connected Aortic Stenosis with Paroxysmal Atrial 
Fibrillation

Criteria  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).  Analysis of this provision discloses that there are 
three essential elements, which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2004).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

Arteriosclerosis and cardiovascular disease may be presumed 
to have been incurred during active military service if 
either is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection may also be granted for a disability, 
which is proximately due to, and the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2004).  

Analysis  The veteran has asserted that his coronary artery 
disease is the result of his service-connected aortic 
stenosis with paroxysmal atrial fibrillation.  An appellant's 
own conclusion, stated in support of his claim, that his 
present disability is secondary to his service-connected 
disability is not competent evidence as to the issue of 
medical causation.  Grivois v. Brown, 6 Vet. App. 136 (1994).  
A claim for secondary service connection requires competent 
evidence of a connection to a service-connected disability.  
See Reiber v. Brown, 7 Vet. App. 513 (1995).  

While the veteran may feel that his coronary artery disease 
is due to his service-connected valvular heart disease, he 
does not have the medical training and experience to provide 
competent evidence linking one medical condition to another.  
38 C.F.R. § 3.159 (2004); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  In this case, there is only one medical opinion 
and that clearly explains that there is no connection between 
the service-connected valvular heart disease and the 
veteran's coronary artery disease.  Since the competent 
medical evidence is against the claim, we must find that a 
preponderance of the evidence requires the denial of service 
connection for coronary artery disease as secondary to the 
service-connected aortic stenosis with paroxysmal atrial 
fibrillation.  

The Board has considered other bases for service connection 
but we do not find any competent evidence of coronary artery 
disease during service.  We do not find any competent 
evidence that coronary artery disease was manifested to a 
degree of 10 percent or more within the first year after the 
veteran completed his active service.  We find no competent 
evidence of a connection between the current disability and 
disease or injury during service.  In fact, the record 
establishes that the veteran was examined on many occasions 
after service, but there was no finding of arterial disease 
until many years after service.  This is evidence against 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  As there is no competent 
evidence supporting a connection to service and many years 
passed without a continuity of coronary artery symptoms, the 
preponderance of evidence is also against direct service 
connection.  

Since the preponderance of the evidence is against direct 
service connection, as well as secondary service connection, 
the claim must be denied.  

Evaluation of Aortic Stenosis with Paroxysmal Atrial 
Fibrillation

Criteria  Service-connected disabilities are rated in 
accordance with a schedule of ratings, which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

Effective January 12, 1998, valvular heart disease, sustained 
ventricular arrhythmias, and heart valve replacement are 
rated at 30 percent when a workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram, 
or x-ray.  A rating of 60 percent requires more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted for chronic congestive heart failure, or; workload 
of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  38 C.F.R. § 
4.104, Diagnostic Code 7000, 7011, 7016 (2004).  

Analysis  The Board has considered all the evidence of 
record.  However, the most probative evidence of the degree 
of impairment consists of records generated in proximity to 
and since the claim on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  There is only one opinion as to METs 
and that comes from a recent examination in July 2002.  The 
doctor reviewed the veteran's history and examined him and 
expressed the opinion that the METs were 7.  This supports 
the current 30 percent evaluation and does not approximate 
the requirements for a higher evaluation.  38 C.F.R. § 4.7 
(2004).  

The rating criteria provide for an alternative means to 
evaluate the disability.  Left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent warrants a 60 
percent rating.  The record shows that this requirement has 
been met by the left ventricular ejection fraction of 36 
percent.  The Board notes that the RO had ascribed this 
finding to the non-service-connected coronary artery disease; 
however, the RO did not cite any supporting medical evidence 
and the Board cannot find any.  Rather, the evidence 
indicates that the non-service-connected coronary artery 
disease has responded to treatment and it is the service-
connected disability, which is causing the veteran's 
symptoms.  Consequently, we find that the service-connected 
heart disease is manifested by a left ventricular ejection 
fraction of 36 percent.  This warrants a rating of 60 percent 
and does not meet the requirements for the next higher 
evaluation, 100 percent.  Therefore, we assign an increased 
rating of 60 percent for the service-connected heart 
disorder.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the heart 
condition has not significantly changed and uniform rating is 
appropriate in this case.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2003) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2004).  
The Board, as did the RO (see statement of the case dated in 
August 2003), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2004).  
In this regard, the Board finds that there has been no 
showing by the veteran that this service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for coronary artery disease as secondary 
to the service-connected aortic stenosis with paroxysmal 
atrial fibrillation is denied.  

A disability rating of 60 percent is granted for aortic 
stenosis with paroxysmal atrial fibrillation, subject to the 
laws and regulations governing the payment of monetary 
awards.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



